                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DENISE R. VASTA,

      Plaintiff,

v.                                                 Case No. 8:19-cv-864-T-30AAS

REVENUE MANAGEMENT
GROUP, LLC,

      Defendant.
______________________________________/

                                     ORDER

      This order follows Denise Vasta’s response to the June 5th order to show cause.

(Doc. 12). The June 5th order required Ms. Vasta to explain how her service on

Revenue Management complied with the Federal Rules of Civil Procedure. (Doc. 11).

That order also explained how a party seeking Clerk’s default must provide enough

information demonstrating that the opposing party was properly served. (Id. at 1)

(citations omitted).

      Ms. Vasta’s response to the June 5th order to show cause fails to sufficiently

demonstrate she properly served Revenue Management.         Ms. Vasta explains her

server used “nail and mail” service on Revenue Management.          (Doc. 12, p. 2).

According to Ms. Vasta, “nail and mail” service allows a party to serve a natural

person “by affixing the summons to the door of either the actual place of business,

dwelling place or usual place of abode within the state of the person to be served.”

(Id. at 2) (quoting New York law).



                                         1
      Although Ms. Vasta demonstrates “nail and mail” service is appropriate for

natural persons, she failed to sufficiently demonstrate New York law allows “nail and

mail” service on limited liability corporations, like Revenue Management. In fact,

Ms. Vasta’s counsel recognizes that uncertainty exists about whether a plaintiff may

use “nail and mail” service on a limited liability corporation. (See Doc. 12, ¶11)

(stating counsel “was not able to find definite authority” on whether “nail and mail”

service could be used on a limited liability corporation); (id. at ¶12) (characterizing

the question about whether “nail and mail” service is acceptable on a limited liability

corporation as “uncertainty”).

      Considering the lack of “definite authority” and the “uncertainty” surrounding

the “nail and mail” issue, Ms. Vasta alternatively requests an additional ninety days

to use alternative service under Federal Rule of Civil Procedure 4. (Doc. 12, ¶14).

Ms. Vasta requests permission to serve the New York Secretary of State. (Id.).

      If the plaintiff establishes good cause for not serving the defendant within

ninety days after filing the complaint, the court must extend the plaintiff’s time for

service “for an appropriate period.” Fed. R. Civ. P. 4(m). Good cause exists when

some outside factor prevented service. Rance v. Rocksolid Granit USA, Inc., 583 F.3d

1284, 1286 (11th Cir. 2009) (citation omitted). Ms. Vasta demonstrates good cause to

extend her time to serve Revenue Management because of her server’s difficulties in

trying to serve an appropriate individual at Revenue Management.

      A corporation may be served by “following state law for serving a summons in

an action brought in courts of general jurisdiction in the state where . . . service is



                                          2
made.”     Fed. R. Civ. P. 4(e)(1) & (h)(1)(A).   According to Ms. Vasta, Revenue

Management (a limited liability corporation) is based in New York. (Doc. 1, ¶12).

New York allows a plaintiff to serve a corporation by delivering a copy of the summons

and complaint to New York’s Secretary of State. Progressive Cas. Ins. Co. v. Excel

Prods., Inc., 171 A.D.3d 812, 813 (N.Y. App. Div. 2019) (citing Business Corporation

Law Section 306).        Considering Ms. Vasta’s difficulty in serving Revenue

Management, allowing her to serve Revenue Management by delivering a copy of the

summons and complaint to New York’s Secretary of State is appropriate.

      The following is ORDERED:

      1.      Ms. Vasta is DISCHARGED from the June 5th order to show cause.

      2.      Ms. Vasta’s motion for entry of Clerk’s default (Doc. 9) is DENIED

              WITHOUT PREJUDICE.

      3.      Ms. Vasta’s request for an extension of time to serve Revenue

              Management is GRANTED-IN-PART. Ms. Vasta must serve Revenue

              Management by July 15, 2019.

      4.      Ms. Vasta’s request for alternative service of process is GRANTED. Ms.

              Vasta may serve Revenue Management by delivering a copy of the

              summons and complaint to New York’s Secretary of State.

      ENTERED in Tampa, Florida, on June 14, 2019.




                                          3
